Case 1:19-cv-00005-WES-PAS Document 16 Filed 03/08/19 Page 1 of 3 PageID #: 398




                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF RHODE ISLAND



 DOLORES CEPEDA,
      Plaintiff,


       v.                                             CA 19-05 WES


 Fay Servicing, LLC,
 et al.,
      Defendants.




                          STANDARD PRETRIAL ORDER

       Pursuant to Rule 16 of the Federal Rules of Civil Procedure,

 it is ordered that:


       All factual discovery will be completed on or before
       7/8/19.

       Dispositive motions1 shall be filed by 8/5/19.


       Counsel shall file electronically, 30 days after a decision

 on any dispositive motion, or, if no dispositive motions are

 filed, by 8/5/19 a pretrial memorandum which shall contain the

 following information:


       1.(a)       Plaintiff will set forth what is expected to be
                   proven in support of the claim;


       1
        In matters before Judge Smith, prior to filing a motion
 for summary judgment, counsel must request a conference with the
 Court.
Case 1:19-cv-00005-WES-PAS Document 16 Filed 03/08/19 Page 2 of 3 PageID #: 399



       1.(b)        Defendant will set forth what is expected to be
                    proven in defense;

       2.           A memorandum of supporting law with citations of
                    authorities. This is to include all the law
                    applicable to the case with emphasis on special
                    legal issues, including any and all matters that
                    may be the subject of a motion in limine. All
                    pertinent citations will be fully briefed;

       3.           A statement as to probable length of trial;

       4.           Any additional matter which counsel feel will aid
                    the Court in the disposition and/or trial of the
                    action.


       At least fourteen (14) days before jury selection or, in the

 case of a matter to be tried without a jury, fourteen (14) days

 before trial is to begin, counsel shall submit to the Court in

 conventional form (paper) the following:

       1.      A list of all witnesses expected to testify with a
               brief summary of each witness’s testimony and a
               statement as to whether that witness will testify as an
               expert;

       2.      A list of all exhibits intended to be offered at the
               trial with statements of the purpose for which the
               exhibit is offered. All such exhibits are to be pre-
               marked by the plaintiff in numerical order and by the
               defendant in alphabetical order;

 In addition, in matters to be tried before a jury, counsel shall

 also file electronically full and complete proposed jury

 instructions and a jury verdict form (with special

 interrogatories, if any are being requested) at least fourteen

 (14) days before jury selection.

       Failure to strictly comply with this order will result in

 appropriate sanctions which may include dismissal, default, or
Case 1:19-cv-00005-WES-PAS Document 16 Filed 03/08/19 Page 3 of 3 PageID #: 400



 exclusion of evidence.

       After fourteen (14) days from the close of discovery, no

 motions – other than motions in limine – shall be filed except by

 leave of the undersigned.

       No discovery motions shall be filed until after the party in

 good faith tries to resolve the matter with opposing counsel. If

 that does not resolve the dispute, the party must first have an

 informal conference with the Court, which can be arranged by

 contacting the judge’s Case Manager via email or telephone (Ryan

 Jackson, ryan_jackson@rid.uscourts.gov or 401-752-7213).

       Every effort should be made to settle the case before jurors

 are summoned for empanelment.       Counsel are to advise the clerk of

 any such settlement and file a stipulation of dismissal no later

 than seven (7) days before the scheduled empanelment date.            Jury

 costs and/or counsel fees may be assessed against one or more of

 the parties and/or counsel if the Court determines that the

 lateness of settlement was due to unreasonable or vexatious

 conduct or neglect.



 So Ordered.




 ______________________
 William E. Smith
 Chief U.S. District Judge
 March 8th, 2019
